—Determination of respondent State Division of Human Rights dated April 3, 1995, which dismissed petitioner’s complaint of sex discrimination against her former employer, unanimously *216confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William McCooe, J.], entered July 25, 1995) dismissed, without costs.
The determination of respondent was supported by substantial evidence in the record. There was no proof of a retaliatory firing presented by petitioner and the employer was experiencing financial difficulties. The petitioner was not replaced by a male, her position was eliminated and her duties were assumed by another female already on staff. We have considered petitioner’s other arguments, including that respondent employer’s attorney should have been disqualified under the advocate-witness rule, and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Williams, Mazzarelli and Andrias, JJ.